DETAILED ACTION
	The following is a response to the amendment filed 12/3/2020 which has been entered.
Response to Amendment
	Claims 1-12 are pending in the application. Claims 8-12 are new.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 1-7 accordingly.
	-The 103 rejection based on the JP in view of WO art has been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejections.

	Response to Arguments
Applicant’s arguments with respect to disqualifying the Tamura et al art via 35 U.S.C 102(b)(2)(C) have been fully considered and are persuasive.  The 103 rejection of claims 1-7 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that use a generic placeholder and can be interpreted under 35 U.S.C 112(f), the limitation being:
-an abutment member (generic placeholder) abutting against the external gear (function) in claim 9.
	However, due to the abutment member structure being recited in claim 10, interpretation under 112(f) will not occur.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 201420495 (with machine translation) in view of Hofmann et al 20140224050.  JP discloses a bending meshing gear device comprising: a wave generator (19); an external gear (18) which is bent and deformed by the wave generator; and an internal doesn’t disclose wherein the other gear of the external gear and the internal gear is formed of a high thermal conductivity material having a thermal conductivity higher than that of the resin and wear resistance higher than that of the resin.
Hofmann discloses a bending meshing gear device comprising: a wave generator (102); an external gear (108) which is bent and deformed by the wave generator; and an internal gear (112) which meshes with the external gear, and wherein one or both of the external gear and the internal gear is formed of a high thermal conductivity material having a thermal conductivity higher than that of a resin material and wear resistance higher than a resin material (Figures 4A, 4B, 5, [0068]-[0074]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the material in the JP gear device in view of Hofmann to improve weight saving and strength of device to ensure low cost operation.



As to claim 3, JP discloses wherein at a center position of the meshing range in a tooth length direction, the tooth thickness of the one gear is larger than the tooth thickness of the other gear (as shown in Figures 4 and 5).

As to claim 4, JP discloses wherein in the meshing range, a minimum value of the tooth thickness of the one gear is equal to or more than a maximum value of the tooth thickness of the other gear (as shown in Figures 4 and 5).

As to claim 5, JP in view of Hofmann discloses wherein the high thermal conductivity material is a metal (metallic glass in Hofmann).

As to claim 6, JP in view of Hofmann discloses wherein the one gear is the internal gear, and wherein the other gear is the external gear (JP describes that both gears can be resin material, [0032] in machine translation and Hofmann describes that each gear can be metallic glass material, [0012].



As to claim 8, JP in view of Hofmann discloses wherein an outer peripheral surface of the wave generator constitutes an inner ring-side rolling surface on which the rolling element of the wave generator bearing rolls (as shown in Figure 1 in Hofmann).

As to claim 11, JP in view of Hofmann further comprising: a bolt for connecting the internal gear and another member (bolt holes in 12 as shown in Figure 2 in JP and bolt holes in 112 as shown in Figure 1 in Hofmann), wherein the bolt is formed of a high thermal conductivity material having a thermal conductivity higher than that of the resin ([0012] describes each gear can be metallic which would include bolt connections in gear as well in Hofmann).

As to claim 12, JP in view of Hofmann, further comprising: a wave generator bearing (106 in Hofmann) disposed between the wave generator and the external gear, wherein the wave generator and the wave generator bearing are formed of a high thermal conductivity material having a thermal conductivity higher than that of the resin ([0012], [0015] in Hofmann).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fickelscher 4969376, Figure 4 shows different width teeth between internal and external gears and Rossberger 20200063793, [0801] describes that an inner gear can be made of steel and outer gear can be made of plastic. Figures 117, 118 shows different width teeth between a gear ring 501 engaging inner gear 507 and outer gear 508.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 13, 2021